DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments with terminal disclaimer filed on March 29, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 2-21 were canceled. Claims 1, 22-40 are now renumbered as claims 1-20 are pending.

RESPONSE TO ARGUMENTS
5.	The electronic terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,395,040 and US patent # 10,826,928 has/have been reviewed and accepted. The terminal disclaimer has been recorded.
6.	Applicant(s) claim amendments and arguments (see pp. 7-10 of remarks) filed 03/29/2021  with respect to the claims 1, 22-40 have been fully considered and are persuasive to overcome prior art(s) rejection. 
	
ALLOWABLE SUBJECT MATTER
	7.	Claims 1, 22-40 are allowed over prior art of record.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
9.	Prior art US 2013/0332880 A1 (Kim et al.) has been found to teach “[0075] In addition, in conjunction with operation S520, the display apparatus may further receive from the user expiry date information relating to an automatic deletion of the respective application. If the expiry date information is received, the display apparatus may automatically delete the respective application which is stored in the storage device based on the received expiry date information. In particular, if the received expiry date information indicates a time point at which to automatically delete the application, the display apparatus may match the received expiry date information with corresponding application identification information and store the same in the storage device. The display apparatus may delete an application relating to the expiry date information on the date corresponding to the expiry date information. Accordingly, user convenience improves, because unnecessary applications are automatically deleted without a necessity for the user to search and delete the unnecessary applications stored in the storage device one by one.”
Prior art US 2012/0016742 A1 (Jiang et al.) has been found to teach “[0018] The advertisement manager program is executable in the client device and can automatically remove the inserted 
10.	For Independent claim 1,
Since, no prior art was found to teach: “wherein the first executable program code is configured to be automatically deleted from the first end device in response to one or more of: passage of an expiration date, the browser application exiting a webpage, a browser window associated with the browser application being closed, and the browser application being closed” in combination with “first executable program code for acting as an agent on a first end device on the network, the first executable program code configured to be executed by a browser application of the first end device, wherein the first executable program code is configured to obtain information about the first end device and transmit the same via a DNS request to the one or more security assessment computers” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the application to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claims 28 and 35, the claims recite essentially similar limitations as in claim 1;
For dependent claims 22-27, 29-34, and 36-40, the claims are allowed due to their dependency on allowable independent claims 1, 28, and 35.
11.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed 
12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438